Exhibit 10.31

EXECUTION COPY

AMENDMENT NO. 1 TO CREDIT AGREEMENT

          THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of July 30, 2003
(this “Amendment”), to the Credit Agreement (as defined below) is made by Ambac
Financial Group, Inc., a Delaware corporation (“Ambac Financial”), Ambac
Assurance Corporation, a Wisconsin stock insurance corporation (“Ambac
Assurance”; and, together with Ambac Financial, the “Borrowers”) and the banks,
financial institutions and other institutional lenders parties thereto (the
“Lenders”).

W I T N E S S E T H:

          WHEREAS, the Borrowers, the Lenders, The Bank of New York, as
syndication agent and The Bank of Nova Scotia, as administrative agent (the
“Administrative Agent”), are all parties to the Credit Agreement, dated as of
August 1, 2002 (as amended or otherwise modified prior to the date hereof, the
“Credit Agreement”); and

          WHEREAS, the Lenders hereby agree that, on the terms and subject to
the conditions hereinafter set forth, on the Amendment Effective Date, the
Credit Agreement shall be amended as set forth below.

          NOW, THEREFORE, the parties hereto hereby covenant and agree as
follows:

ARTICLE I

DEFINITIONS

          Terms for which meanings are provided in the Credit Agreement are,
unless otherwise defined herein or the context otherwise requires, used in this
Amendment with such meanings.

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

          Effective on (and subject to the occurrence of) the Amendment
Effective Date, the provisions of the Credit Agreement referred to below are
hereby amended in accordance with this Article II.

          SECTION 2.1. Amendment to Section 1.01.  The following definitions are
hereby inserted in the appropriate alphabetical order:



--------------------------------------------------------------------------------

          “Additional Lender” has the meaning specified in Section 2.16(c).

          “Assigned Portion” has the meaning specified in Section 2.16(c).

           SECTION 2.2. Amendment to Section 2.16.  Section 2.16 of the Credit
Agreement is hereby amended by adding the following new clause (c) and restating
the existing clause (c) thereof in its entirety to read as clause (d) below:

 

          “(c)     If the Commitments of Extending Lenders together with the
aggregate additional Commitments of Increasing Extending Lenders, if any, and
the aggregate amount of commitments to lend under this Agreement received by the
Administrative Agent in writing from one or more Eligible Transferees (each such
Eligible Transferee being an “Additional Lender”) on or prior to the date
occurring 20 days after the Administrative Agent’s receipt of such Extension
Request exceed the aggregate Commitments of the Lenders immediately prior to the
Commitment Termination Date then in effect, the Administrative Agent may, in
connection with the extension of the Commitment Termination Date pursuant to
this Section 2.16, allocate to the Extending Lenders and such Additional Lenders
a Commitment under this Agreement in an amount determined by the Administrative
Agent and the Borrowers; provided that (i) the Commitment of any Additional
Lender shall not be less than $15,000,000; (ii) any Extending Lender that,
immediately prior to such allocation, had a Commitment in excess of it’s
Commitment immediately after such allocation (A) shall assign such excess
portion of its rights and obligations under its Note and this Agreement (such
excess portion being an “Assigned Portion”) to such Additional Lender or
Additional Lenders (as directed by the Administrative Agent) so as to give
effect to the Commitments as allocated, (B) shall have received payment of all
amounts owing under its Note and this Agreement on the effective date of such
assignment(s) relating to such Assigned Portion, (C) such assignment(s) shall
otherwise have occurred in compliance with Section 8.07 and (D) the effective
date of such assignment(s) shall be the date specified by the Borrowers and
agreed to by the relevant Additional Lender, as the case may be, which date
shall be on the applicable Commitment Termination Date; and (iii) no Extending
Lender’s Commitment immediately after such allocation shall be greater than such
Extending Lender’s Commitment immediately prior to such allocation without the
consent of such Extending Lender.

 

 

 

          (d)     If (and only if) the sum of (i) the Commitments of the
Extending Lenders and the Replacement Lenders plus (ii) the additional
Commitments of the Increasing Extending Lenders and the Additional Lenders shall
be greater than 50% of the aggregate amount of the Commitments in effect on the
then scheduled Commitment Termination Date, then, effective as of the then
scheduled Commitment Termination Date, the “Commitment Termination Date” shall
be extended to the date occurring 364 days after the Commitment Termination Date
then in effect (except that, if such date is not a Business Day, such Commitment
Termination Date as so extended shall be the next preceding Business Day).  Upon
any extension of the Commitment Termination Date pursuant to this

2



--------------------------------------------------------------------------------

 

Section 2.16, each Replacement Lender or Additional Lender, as the case may be,
shall thereupon become a “Lender” for all purposes of this Agreement.”

          SECTION 2.3. Amendment to Section 5.03.  Section 5.03(b) of the Credit
Agreement is hereby amended by replacing the reference to “$1,750,000,000”
therein with “$2,000,000,000”.

          SECTION 2.4. Amendment to Section 8.08.  Section 8.08 of the Credit
Agreement is hereby amended by adding the following new paragraph to the end
thereof:

 

          “Notwithstanding anything contained in this Agreement to the contrary,
and notwithstanding any other express or implied agreement or understanding to
the contrary, each of the parties hereto (and each employee, representative or
other agent of any such party) may disclose to any and all persons without
limitation of any kind, the “tax treatment” and “tax structure” (in each case,
within the meaning of Treasury Regulation Section 1.6011-4) of this Agreement
and the transactions contemplated hereby and all materials of any kind
(including opinions or other tax analyses) that are provided to any such party
relating to such tax treatment and tax structure; provided, that with respect to
any document or similar item that in either case contains information concerning
such tax treatment or tax structure of this Agreement and the transactions
contemplated hereby as well as other information, this sentence shall only apply
to such portions of the document or similar item that relate to such tax
treatment or tax structure of this Agreement and the transactions contemplated
hereby.”

ARTICLE III

CONDITIONS TO EFFECTIVENESS

          This Amendment and the amendments contained herein shall become
effective on the date (the “Amendment Effective Date”) when each of the
conditions set forth in this Article III shall have been fulfilled to the
satisfaction of the Administrative Agent.

          SECTION 3.1.  Counterparts.  The Administrative Agent shall have
received counterparts hereof executed on behalf of the Borrowers and the
Required Lenders.

          SECTION 3.2.  Costs and Expenses, etc.  The Administrative Agent shall
have received evidence of payment of all fees, costs and expenses (including the
reasonable fees and out-of-pocket expenses of Mayer, Brown, Rowe & Maw LLP) due
and payable pursuant to Section 11.3 of the Credit Agreement, if then invoiced.

ARTICLE IV

MISCELLANEOUS

          SECTION 4.1.  Cross-References.  References in this Amendment to any
Article or Section are, unless otherwise specified, to such Article or Section
of this Amendment.

3



--------------------------------------------------------------------------------

          SECTION 4.2.  Loan Document Pursuant to Credit Agreement.  This
Amendment is a Loan Document executed pursuant to the Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with all of the terms and provisions of the Credit
Agreement, as amended hereby, including Article VIII thereof.

          SECTION 4.3.  Successors and Assigns.  This Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

          SECTION 4.4.  Counterparts.  This Amendment may be executed by the
parties hereto in several counterparts, each of which when executed and
delivered shall be an original and all of which shall constitute together but
one and the same agreement.  Delivery of an executed counterpart of a signature
page to this Amendment by facsimile shall be effective as delivery of a manually
executed counterpart of this Amendment.

          SECTION 4.5.  Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

          SECTION 4.6.  Full Force and Effect; Limited Amendment.  Except as
expressly amended hereby, all of the representations, warranties, terms,
covenants, conditions and other provisions of the Credit Agreement and the Loan
Documents shall remain unchanged and shall continue to be, and shall remain, in
full force and effect in accordance with their respective terms.  The amendments
set forth herein shall be limited precisely as provided for herein to the
provisions expressly amended herein and shall not be deemed to be an amendment
to, waiver of, consent to or modification of any other term or provision of the
Credit Agreement or any other Loan Document or of any transaction or further or
future action on the part of either Borrower which would require the consent of
the Lenders under the Credit Agreement or any of the Loan Documents.

4



--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Amendment as of the date first above written.

 

AMBAC FINANCIAL GROUP, INC.

 

 

 

 

 

 

 

 

By 

/s/ ROBERT W. STARR

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Robert W. Starr

 

 

Title:

MANAGING DIRECTOR AND TREASURER

 

 

 

 

 

 

 

 

AMBAC ASSURANCE CORPORATION

 

 

 

 

 

 

 

 

By

/s/ ROBERT W. STARR

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Robert W. Starr

 

 

Title:

MANAGING DIRECTOR AND TREASURER

 

5

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

 

By

/s/ JOHN W. CAMPBELL

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

John W. Campbell

 

 

Title:

Managing Director

 

 

6